 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJ. J. Cassone Bakery, Inc. and Bakery, Confectioneryand Tobacco Workers' International Union ofAmerica, AFL-CIO, CLC, Local 3.' Cases 2-CA-15429 and 2-RC-17535January 10, 1980DECISION, ORDER, AND CERTIFICATIONOF RESULTS OF ELECTIONBy CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn September 27, 1979, Administrative Law JudgeMax Rosenberg issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedexceptions and a supporting brief, and the Respondentfiled a brief in support of the Administrative LawJudge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,2andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint in Case 2-CA-15429 be,and it hereby is, dismissed in its entirety.CERTIFICATION OF RESULTS OFELECTIONIt is hereby certified that a majority of the validballots have not been cast for Bakery, Confectioneryand Tobacco Workers International Union of Ameri-ca, AFL-CIO-CLC, Local 3, in the election held onJanuary 31, 1978, in Case 2-RC-17535, and that saidlabor organization is not the exclusive representativeof all the employees, in the unit therein involved,within the meaning of Section 9(a) of the NationalLabor Relations Act, as amended.The name of the Charging Party-Petitioner is amended to reflect thechange resulting from the merging of Bakery and Confectionery WorkersInternational Union and Tobacco Workers International Union on August 17,1978.: The General Counsel has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credibility247 NLRB No. 32unless the clear preponderance of all of the relevant evidence convinces us thatthe resolutions are incorrect. Standard Dry Wall Products. Inc.. 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.The General Counsel has also excepted. inter alia. to the AdministrativeLaw Judge's failure to find that the Respondent. through its president. RoccoCassone, threatened employees with job loss if the Union struck. However. wefind that the General Counsel has failed to establish by a preponderance of thecredible evidence that such a threat was, in fact, made and, consequently, wefind no merit to this exception.DECISIONMAX ROSENBERG, Administrative Law Judge: Thesecases were heard before me in New York, on February 22,May 30, and July 16, 1979, pursuant to a complaint filed bythe General Counsel of the National Labor Relations Boardand an answer interposed by J. J. Cassone Bakery, Inc.,herein called Respondent.' Joined with the complaint areobjections to a rerun election conducted by the Board amongRespondent's employees on January 31, 1978, which werelodged by Bakery and Confectionery Workers' InternationalUnion of America, Local 3, AFL-CIO, herein called theUnion, and which were consolidated for purposes of hearingon June 26, 1978, by the Regional Director for Region 2.' Atissue is whether Respondent violated Section 8(a)(1) of theNational Labor Relations Act, as amended, by certainconduct to be detailed hereinafter. In her order consolidat-ing cases dated June 26, 1978, the Regional Director alsoreferred for decision the question of whether the alleged actsof objectionable misconduct, which find their parallel in theallegations of the complaint, so interfered with the employ-ees' freedom of choice as to require the holding of stillanother election. Briefs have been received from the GeneralCounsel and Respondent which have been duly considered.Upon consideration of the entire record made in thisproceeding, including the briefs submitted to me, and uponmy observation of the demeanor of each witness whiletestifying, I hereby make the following:FINDINGS OF FACT AND CONCLUSIONSI. THE BUSINESS OF RESPONDENTRespondent, a New York corporation with its office andplace of business in Port Chester, New York, is engaged inthe production and distribution of bakery goods and relatedproducts. During the annual material period, Respondentpurchased and caused to be delivered to its plant flour andother goods and materials valued in excess of $50,000, ofwhich goods and materials valued in excess of $50,000 weredelivered to its plant in interstate commerce directly fromStates other than the State of New York. During the sameperiod, Respondent derived gross revenues from its opera-tions in excess of $50,000. The complaint alleges, the answeradmits, and I find that Respondent is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.' The complaint, which issued on April 28, i978, is based on a charge whichwas filed on February 24, 1978, and served on February 27. 1978.'The first election, which was held on February 1, 1977, was nullified bythe Regional Director. upon agreement of the parties, by order dated May 12.1977.220 J. J. CASSONE BAKERY, INC.II. THE LABOR ORGANIZATION INVOLVEDIt is undisputed, and I find, that the Union is a labororganization within the meaning of Section 2(5) of the Act.111. THE ALLEGED UNFAIR LABOR PRACTICES ANDOBJECTIONS TO ELECTIONThe complaint alleges that Respondent violated Section8(a)(1) of the Act when, on various dates between August1977 and January 31, 1978, the date of the rerun election, itcoercively interrogated its employees concerning their sym-pathies and activities on behalf of the Union; threatened itsunit personnel that it would close its plant or refuse to enterinto a contract with the Union in the event that entity wassuccessful in the forthcoming election; threatened employeeswith discharge if they engaged in union activities; offeredand promised its work complement life insurance benefits ifthey eschewed union representation; and granted certainemployees pay increases in excess of the amount required tocomply with the prevailing Federal minimum wage rate inorder to wean them away from the Union. For its part,Respondent denies the commission of any labor practicesbanned by the controlling legislation and further denies thata third election is warranted by any conduct in which itindulged.As chronicled above, Respondent operates a bakery inPort Chester, New York, at which it employs approximately96 unit employees.' On January 31, 1978, the RegionalDirector conducted the rerun election, the tally of ballots inwhich showed that, of the 96 eligible voters, 32 had casttheir votes for, and 44 had balloted against, the Union, with12 challenged votes, a number insufficient to insure a unionvictory even if they had been cast in favor of that labororganization. Thereafter, on February 7, 1978, the Unionfiled a total of nine objections to the election. On May 8,1978, the Union's request to withdraw three of thoseobjections was approved by the Regional Director and, atthe hearing herein held on May 30, 1979, I granted theUnion's motion to withdraw three additional objections forlack of proof thereof. Thus, as the hearing commenced, onlythree objections which have their parallel in the allegationsof the complaint remained for consideration.To support the allegations in the complaint and thecompanion objections to election, the General Counsel drewon the testimony of two employees, Arnaldo Paglioca andLeroboldo Ceja.Paglioca has worked for Respondent for several years as adough mixer and, during the Union's latest election cam-paign, was a member of the in-plant organizing committeeand served as a union observer at the rerun election.Paglioca testified that in late September 1977 he was calledto the office of Respondent's president, Rocco Cassone, ahappenstance which occurred almost on a daily basis duringthe course of his employment. On this occasion, RoccoCassone showed the employee a piece of paper whichcontained the names of various bakeries and remarked thatthey had gone out of business because of financial difficul-' The parties stipulated that the appropriate unit consisted of all full-timeand regular part-time packers, production workers, shipping and receivingemployees, order takers and fillers, maintenance employees, and sanitationties. Rocco added that "I don't want to see trouble because Ihave to go careful. I got to take care of my place and I wantmy place to go very well .... I want to do everything nicefor the people .... I can't have a high raise right now. Ican't pay too much. Not because I ...no like the Union..I like it. If the Union come, I got to go careful because Igot to watch my position. I don't want to go broke. TheUnion ask high raise but I don't know if I got to pay it."Rocco then called attention to a new machine whichRespondent had acquired from a bakery which had beenforced to close its doors due to financial troubles occasionedby the economic demands made upon it by a labororganization.Turning to the election scheduled for January 31, 1978,President Cassone stated that, if the Union were successfulin the balloting and contract negotiations commencedbetween the parties, "We got to talk-you got to see becauseI got to go careful and I can't go broke. I know the Unionask a high raise but I don't know if I got to pay it." Roccoadded that "if it come, the contract, we got to see because Ican't sign everything the people want .... people think Igot a lot of money but I no have-in my position it's not sogreat. He say, he got to see if the contract is good, I sign. If itis no good, I can't do." Finally, Rocco observed that, if theUnion called a strike, "the people no got a work. They can'twork .... The people lose their job because of the strike.That's bad for the people."In his testimony, President Cassone related that, com-mencing in 1973, he began to build an addition to theexisting bakery structure which, at the times material herein,had not yet been completed. Cassone went on to explain thathe frequently had conversations with Paglioca while at workand that, during one of these dialogues which occurred in1977, he showed the employee some of the equipment whichhe had purchased for the new addition from a list of bakeriesin the area which had been forced to close due to financialproblems. Cassone stated that he did not wish to experiencethe same problems at Respondent's plant. Cassone alsoremembered telling Paglioca that, if the Union won theforthcoming election, it would be impossible for him to signan agreement with that entity which contained everythingthat the employees demanded, but that he would execute acontract with which he could live.The complaint and a companion objection to electionallege that, by the foregoing conversation with Paglioca,Respondent threatened the employee that the plant would beclosed or that Respondent would decline to enter into acontract with the Union if the latter won the impendingrepresentation election. I am unable to agree. Paglioca, whowas an ardent union supporter, made it testimonially clearthat the conversation in question occurred during one of hisfrequent visits to Rocco Cassone's offices in September 1977.During their discussion, Cassone mentioned that he hadacquired some new machinery from defunct bakeries whichhad failed because of the economic hardships that hadbefallen these enterprises due to excessive union bargainingdemands. As far as this record stands, Cassone's statementin this regard was a truthful representation of what hademployees, excluding all outside sales persons, drivers. office clerical employ-ees, inside sales clerks, guards, and all supervisors as defined in the Act221 DECISIONS OF NATIONAL LABOR RELATIONS BOARDoccurred. Cassone then remarked that, if the Union won theelection, he would bargain with that entity because he wasnot opposed to the unionization of his plant. However, hecautioned that he was not a wealthy man and that he couldnot afford to satisfy economic demands made by the Unionwhich would affect his corporate solvency. In my opinion,Rocco Cassone's statements to Paglioca did not constitutethreats of plant closure or of a refusal to bargain overcontract terms in the event the Union was successful in theelection.' I shall therefore dismiss the complaint insofar as italleges that such statements constituted violations of Section8(a)(l) of the Act, and I shall overrule the pertinentobjection to election.The complaint further charges that Respondent offendedthe provisions of Section 8(a)(l) of the statute by threateningemployees with discharge if they engaged in union activities,and a companion objection to this alleged misconduct waslodged by the Union. The evidence to support thesepleadings came from the testimony of employee LeroboldoCeja.Ceja was hired by Respondent in November 1972 as ageneral clerk, and his duties consisted of cleaning ovens andpainting the machinery in the bakery. Ceja testified that,about a week prior to the January 31, 1978, rerun election,he was conversing with employee Rubin Rodriguez while atwork when President Rocco Cassone approached. Accord-ing to Ceja, Rocco Cassone accused the former of talkingabout the Union on company time and Ceja denied theaccusation. Rocco then inquired whether the employee knewthat he could be discharged for this activity, and Ceja invitedRespondent's president to fire him if Rocco so desired.When reminded that the complaint alleged that DominicCassone, and not Rocco, had engaged in this allegedmisconduct, the General Counsel thereupon amended hiscomplaint to add the name of Rocco Cassone as the newlydiscovered miscreant. Ceja also remembered that, approxi-mately a week before the rerun election, Dominic Cassonealso warned him that he could be discharged for talking toemployees about the Union, a warning which was repeatedabout a half hour later while Ceja was cleaning the oven.I do not credit Ceja's testimony on this score, not onlybecause he failed to impress me with his candor as a witness,but also because his testimony, when considered as a whole,lacks both plausibility and corroboration. Thus, Ceja testi-fied that his only overt activity on behalf of the Unionduring the rerun election campaign actually took place onelection day when he served as a union observer. AlthoughCeja testified that he had spoken in favor of the Union to allemployees at the bakery, he then confessed that he had nottalked to employees about the Union on the day whenDominic and Rocco Cassone allegedly threatened him withdischarge for doing so. Finally, he made the surprisingadmission that he had never broached the subject of theUnion in Cassone's presence because "I wasn't going to waitthat somebody is around to speak about the Union."Moreover, I deem it implausible that Rocco Cassonecould have threatened Ceja with discharge for discussing thesubject of unionization with employee Rubin Rodriguez aweek before the January 31, 1978, election in light ofRocco's uncontroverted testimony that he was not conver-sant in the Spanish language, Ceja's native tongue. Further-more, Ceja admitted that he had been warned by hissupervisors on several occasions before the rerun election forexcessive talking while at work which was unconnected withany union topic. Finally, Ceja's testimonial report of RoccoCassone's warning about discussing the Union with Rodri-guez a week before the election lacks corroborative supportfrom Rodriguez who was not summoned as a witness by theGeneral Counsel although, so far as appears, he was still inRespondent's employ, and no reason was advanced forcounsel's failure to do so.In sum, I am persuaded and find that neither Rocco norDominic Cassone unlawfully threatened to discharge Cejafor supporting the Union's cause in the forthcoming election.I shall therefore dismiss this allegation from the complaintand overrule the parallel objection to the election.The General Counsel further contends that Respondentviolated Section 8(a)( ) of the Act and engaged in objection-able preelection misconduct when, in August 1977 and onvarious dates in January 1978, it offered and promised itsunit employees life insurance benefits if they shunned unionrepresentation.The testimony surrounding this allegation is not inessential dispute, and I find the facts to be as follows.For some years prior to the advent of the Union,Respondent maintained a pension plan for its eligibleemployees which also provided life insurance policies forthose who were covered thereunder. Under the arrangement,employees were entitled to a death benefit after 3 years ofemployment pursuant to a whole-life insurance policy whichwas owned by the pension trust. During the summer of 1977,an accounting firm which handled Respondent's businessaffairs recommended that Rocco Cassone contact an insur-ance agent named Stephen Kramer in order to have theexisting pension plan reviewed to explore the impact upon itoccasioned by the passage of the new Employment Retire-ment Income Security Act (ERISA). Kramer learned of thisreferral from the accounting firm and telephoned RoccoCassone about the matter. After examining the plan,Kramer referred the work to be done on the plan to anattorney with legal expertise on the subject.After Respondent's pension plan was conformed to theERISA laws and the method of funding was altered fromfunding by an insurance carrier to self-funding, Kramerconsidered the resultant costs to be a "rip-off." Consequent-ly, Kramer advised Rocco Cassone to adopt a plan providingfor group termlife insurance, explaining that Respondentcould effect a cost-saving of between 25 and 30 percent bysubstituting group term for whole-life policies. Kramerfurther explained that, in addition to covering its entire workcomplement, group term insurance afforded the additionaladvantages of being completely tax deductible to thecorporation and of providing the officers and shareholdersup to $50,000 in life insurance which was free from theburdens of taxation.Upon receiving this explanation sometime in June or July1977, Rocco Cassone agreed to implement Kramer's recom-mendation. Accordingly, in August 1977 Kramer dispatched222 J. .CASSONE BAKERY. INC.enrollment cards to Steven Rysick, Respondent's bookkeep-er, who distributed them to all employees whom he believedeligible to receive the benefit. Thereafter, the signed cards,together with an application and a check for 2 months'advance premium, were forwarded to Kramer's office.Kramer was unable to review the documents which hereceived until the new policy was issued in November 1977.After noticing that the number of employees on the firstpremium billing was substantially less than the eligibleemployees listed on the payroll, Kramer telephoned Respon-dent's bookkeeper about this discrepancy and learned thatRysick had only submitted the names of those employeeswho had been covered under the abandoned pension planand had discarded the remaining enrollment cards. Kramerthereupon advised Rysick that all employees who were onthe payroll on September 1, 1977, the effective date of thenew policy, and who met the eligibility requirements, wereto be covered.Kramer departed for his vacation during the last 2 weeksin November. In early January 1978 he delivered theadditional enrollment cards to Respondent's bakery andagain explained to Rysick which employees were eligible forgroup term insurance. During his visit, he urged Respondentto have the eligible employees immediately fill out theenrollment cards because the information was critical to adetermination of the premium rate and to forestall possiblelitigation by potential beneficiaries in the event of the demiseof an eligible employee. Kramer's testimony is unrefuted andI find that, at no time during his discussions with RoccoCassone or bookkeeper Rysick, was he aware that a unionelection campaign was in progress or that a representationelection was scheduled for January 31, 1978. Moreover, Iaccept his undenied testimony that Rocco Cassone neverdiscussed the subject of unionization with the insuranceagent. I also find, in the absence of any evidence to thecontrary, that Respondent's officials never announced thechange in insurance coverage to its employees at any timeprior to the election.5Upon my review of the record evidence developed at thehearing, I am not convinced that Respondent's change ininsurance coverage for its employees was calculated toimpinge upon their freedom of choice in the rerun electionheld on January 31, 1978. That evidence discloses thatRespondent had maintained a life insurance program foryears before the Union entered the scene, and even Pagliocaadmitted that he had been the beneficiary of the pensionplan, which contained life insurance benefits, during themany years of his employment. In June 1977 Rocco Cassonelearned by happenstance from his accountant that a friend,Stephen Kramer, specialized in insurance programs andcould be of assistance in assuring that Respondent's existinginsurance format was in line with the strictures of the newERISA laws. Kramer contacted Cassone and, after adetailed study was made, informed Respondent's presidentthat the continued maintenance of the group whole-lifeinsurance plan under funding by an insurance carrier was a"rip-off." Kramer explained that a self-funding program' In this connection, employee Arnaldo Paglioca testified that in September1977 he signed an insurance enrollment card which he found on a desk in thebakery shop. According to Paglioca, he learned about the presence of the cardfrom another employee. Similarly, employee Leroboldo Ceja testified that heoverheard other employees mention the insurance enrollment cards whichwere in the plant a few weeks before the rerun election. Ceja did not sign one.providing for group termlife insurance was available at asavings of 25 to 30 percent which would be tax deductible tothe corporation, and also offered coverage in the amount of$50,000 to the officers and shareholders with concomitanttax advantages. Upon learning of these savings and taxadvantages, Rocco Cassone decided to avail Respondent ofthis windfall and, without notifying the employees, instruct-ed Kramer to implement the new program.It is axiomatic that an employer does not offend theprovisions of the statute, and an election will not be nullified,as a result of his grant of benefits during the pendency of arepresentation petition, unless the award of such benefits isdesigned to intrude upon the employees' freedom of electoralchoice or the effect of granting the benefits can be reasonablysaid to be calculated to accomplish that end.' In applyingthis axiom, the Board has eschewed utilization of a mechani-cal approach to its assessment of such preelection conduct.'And, the Board has made it clear that existing terms andconditions of employment need not remain static until aunion campaign, no matter how extended in duration, comesto an end.'With these precepts in mind, I am persuaded andconclude that the alteration which Respondent adopted inits life insurance program was not condemned by the Actand affords no basis for upsetting the election results. Asheretofore found, Respondent had maintained an insuranceprogram for its work complement long before the Unionentered the picture. In June or July 1977, more than 6months prior to the rerun election, Respondent learned thatits current insurance plan, when brought into conformitywith ERISA requirements, would be overly expensive andthat a plan suggested by an independent insurance agentwould be more beneficial, not only to the employees, but alsoto Respondent and its officials. Armed with this intelligence,Respondent gave the insurance agent authority to implementthe new plan. This plan, which was never announced to theemployees, became effective on September 1, 1977. Becauseof administrative bungling by Respondent's bookkeeper, fullenrollment was not achieved until January 1978. Viewedagainst this backdrop, I am convinced that Respondent wasnot statutorily obligated to stay or abandon implementationof the new insurance program which was bottomed onsound, business considerations, simply because an electionhad been scheduled to take place some 6 months in thefuture. In short, I conclude that the plan was not violative ofSection 8(a)(l) of the Act, and I shall dismiss this allegationfrom the complaint. I shall also overrule the pertinentobjection to the election.The complaint also alleges that, in or about January 1978,Respondent granted certain employees pay raises in excessof the amounts required to comply with the January 1, 1978,increase in the Federal minimum wage rate, and therebyviolated Section 8(a)(1) of the Act. An objection to theelection echoes this allegation.On January 1, 1978, the Federal minimum wage rate wasincreased from $2.50 to 2.65 per hour. President RoccoCassone testified, without contradiction, and I find that,'N.LR.B. v. Exchange Parts Co.. 375 U.S. 405 (1964).' Champion Pneumatic Machinery Co., 152 NLRB 300 (1965).' Drug Fair-Community Drug Co.. Inc., 162 NLRB 843 (1967'223 DECISIONS OF NATIONAL LABOR RELATIONS BOARDprior to that date, a few of his employees were paid $2.50 anhour. After the Federal rate was escalated, these employeeswere afforded an hourly rate of $2.75. Cassone explainedthat, when he personally attended to the corporate book-keeping chores in the past, he made it a practice of roundingout the hourly wage rates to increments of 25 cents, i.e., $2,$2.25, $2.50, $2.75, etc., to simplify bookkeeping procedures.With the advent of the Federal increase, Respondent'sbookkeeper, who had assumed Rocco's payroll chores,sought permission to follow the president's past practice inorder to make his bookkeeping calculations uniform andtherefore simpler. Without announcing or otherwise publi-cizing the rate increases to the employees, Rocco advised thebookkeeper to continue the former's prior practice and raisethe involved employees' hourly wage rate from $2.50 to$2.75 rather than $2.65. So far as this record stands, there isno evidence to establish that any of the increases wereactually paid to the affected employees prior to the rerunelection of January 31, 1978.In Essex International, Inc.,9the Board announced that,although the granting of employee benefits, such as wageincreases, during the period immediately preceding anelection is not per se objectionable, it would find such actionscalculated to influence employees in their choice of abargaining representative unless the employer shoulders theburden of establishing that the timing of the action wasgoverned by factors other than the pendency of the elec-tion."°In the instant case, the concept of the wage increase wasmandated by Federal law beginning on January 1, 1978.Rocco Cassone testified and I have found that, in accor-dance with past bookkeeping procedures, Respondent es-sayed to simplify its payroll calculations by paying itsemployees' wage increases in increments of 25 cents. Whenthe Federal minimum rate was raised from $2.50 to $2.65 onthe above date, Cassone complied with his bookkeeper'srequest to follow standard practice and pay a few employees$2.75 rather than $2.65 an hour. Moreover, as heretofore'216 NLRB 575. 576 (1975)."'See Micro Measurements. et al.. 233 NLRB 76. 77 (1977)."In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,chronicled, there is no probative evidence on this recordwhich demonstrates that any of these scattered increaseswere either announced or granted prior to the rerun election.Under all the circumstances, I am convinced and concludethat the General Counsel has failed to sustain his burden ofproving that Respondent granted its employees increases inJanuary 1978, with an object of influencing them in theirchoice of a bargaining representative. I shall thereforedismiss this allegation from the complaint and overrule thecompanion objection to the election.Finally, the complaint alleges that Respondent violatedSection 8(a)(l) of the Act and engaged in objectionablepreelection misconduct when, in September 1977, it coer-cively interrogated its employees concerning their sympa-thies and activities on behalf of the Union. No evidence waspresented at the hearing to substantiate this claim. I shalltherefore dismiss this allegation from the complaint andoverrule the parallel objection to the election.I have found that Respondent has not committed any ofthe unfair labor practices alleged in the General Counsel'scomplaint. I shall therefore dismiss the complaint in itsentirety. I have also overruled the Union's objections to thererun election of January 31, 1978, on the ground that theyafford no basis in fact or law for overturning the results ofthat balloting. I shall consequently recommend that theelection results be certified and that the petition in Case 2-RC-17535 be dismissed.Upon the foregoing findings of fact and conclusions oflaw, and pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:ORDER"It is hereby ordered that the complaint herein be, and ithereby is, dismissed in its entirety.IT IS FURTHER RECOMMENDED that the objections filed inCase 2-RC-17535 be overruled and that the petition in thatcase be dismissed.conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.224